Citation Nr: 0113967	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative discopathy at  L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from October 1966 to March 
1968.

This appeal to the Board of Veterans Appeals (the Board) is 
from a September 1997 rating decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection for the 
veteran's herein concerned back disability and initially 
assigned a noncompensable rating from February 11, 1997.  In 
a subsequent rating, the RO increased the initial rating to 
10 percent from February 11, 1997.  However, that is not the 
maximum assignable, and the issue remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In October 1999 the veteran provided oral testimony before 
the undersigned Member of this Board at the RO, a transcript 
of which has been associated with the claims file.

In February 2000 the Board remanded the case to the RO for 
further development and adjudicatory action.

In October 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Degenerative discopathy at L5-S1 is productive of severe 
limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for an initial increased evaluation of 40 
percent for degenerative discopathy, L-5/S-1, are met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5292 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The United States Court of Appeals has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating base don functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  Johnson v. Brown, 9 Vet. App. 7 (1997), and 
DeLuca v. Brown, 8 Vet. App. 206 (1995).  

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 

(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Evaluations are assignable for lumbosacral strain at zero 
percent when there are subjective symptoms only; a 10 percent 
rating is assignable with characteristic pain on motion.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assignable for lumbosacral strain when severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

Alternatively, a rating might be made on the basis of 
limitation of motion of the lumbar spine with the assignment 
of 10 percent when slight, 20 percent when moderate, or 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Another alternative rating may be pursuant to Diagnostic Code 
5293, intervertebral disc syndrome, wherein zero percent is 
warranted when postoperative cured; a 10 percent rating is 
assignable when mild; a 20 percent rating is assignable when 
moderate with recurring attacks; a 40 percent rating is 
assignable when severe with recurring attacks and 
intermittent relief; and a 60 percent rating is assignable 
when pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a; Diagnostic 
Code 5293.

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine.  A 50 percent evaluation may 
be assigned for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5289 (2000).

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  
38 C.F.R. § 4.71a; Diagnostic Code 5286 (2000).

A 60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  In other cases, a 
10 percent evaluation may be assigned for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a; Diagnostic 
Code 5285 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an appropriate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  VCAA of 
2000, Pub. L., No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107; 
38 C.F.R. §§ 3.102, 4.3 (2000).


Factual Background  

A statement was received, dated in February 1997, from CLT, 
M.D., of the Northeast Arkansas Clinic, to the effect that 
the veteran had a variety of orthopedic problems particularly 
as a result of his amputation and prosthetic problems.  

It was noted that the veteran had developed lower back 
problems with pain on bending, lifting, etc., all as a result 
of the other disabilities.

On VA examination in March 1997, it was noted that the 
veteran had worked for 19 years with the Department of Human 
Services and had just retired therefrom.  With regard to his 
back problems, he indicated that the back would catch in 2 
out of every three months.  During these attacks, he would 
not be able to move in general, and also occasionally he had 
pain down to the left side of the back and was drawn to one 
side on occasion.  

Examination showed lumbar spine with range of flexion until 
he was able to touch his toes with the knees extended.  
Extension had a range of 15 degrees.  Side bending showed a 
range of 30 degrees.  

Multiple X-rays of the lumbar spine showed degenerative 
changes in the disc at L5-S1 with narrowing posteriorly, 
particularly, and apophyseal changes noted between L-4 and L-
5 on the right.  The pertinent diagnosis was degenerative 
discopathy, L5-S1.

Ongoing private treatment records show recurrent problems 
with back pain for which the veteran has been given 
medications and treatment.

In September 1997 the RO granted entitlement to service 
connection for discopathy at L5-S1 as secondary to service-
connected amputation above the knee on the right (rated as 60 
percent disabling), with assignment of a 10 percent 
evaluation effective from February 11, 1997.  

Service connection has also been granted for incomplete 
neuropathy of the left medial plantar nerve, rated as 10 
percent disabling; and degenerative arthritis of the left 
knee, rated as 10 percent disabling.  The combined schedular 
evaluation is 80 percent (Bilateral factor considered).  
Entitlement has been established to special monthly 
compensation for anatomical loss of one foot.

A follow-up statement was provided by CLT, MD, dated in 
December 1997, to the effect that the veteran had 
degenerative changes in his lower back as well as other 
joints.  He complained of pain in the lower back that was 
present all of the time.  The physician noted that the 
veteran was a very stoic individual who did not complain as 
much as might be expected in others under similar 
circumstances.  However, the physician opined that the back 
pain was indeed omnipresent.  He diagnosed degenerative 
changes related to amputation of the right lower leg.

In a statement submitted at the time of Dr. CLT's above cited 
statement, the veteran indicated that he had degenerative 
discopathy at L-5/S-1 which caused painful, limited motion.  
He also stated that he had muscle spasms in the back with 
limited motion and very bad back pain as a result. 

At the hearing held in October 1999, the veteran testified 
that the pain in his back was about at the level of his belt 
at the waist level, and that it was constant.  Tr. at 2-3.  
He described it as a continuous aching all of the time except 
when it became a sharp and much more severe pain. the later 
of which happened 4-5 times a year.  Tr. at 3.  He stated 
that almost anything could bring on severe pain such as 
sneezing, coughing or moving too quickly.  Tr. at 3.  

When the pain developed, he would have a muscle spasm and 
cramping which was such that he could not even get out of bed 
or it would take it 45 minutes or so to do so.  Tr. at 3-4.  
The veteran stated that certain movements were particularly 
difficult, i.e., washing dishes, and that as a bachelor, he 
found these chores particularly difficult to accomplish.  It 
took him long periods of time to do such activities and he 
always had to take medications before hand.  Tr. at 4.  

The veteran testified that he tried to continue to do daily 
stretching exercises as therapy, and had used a vibrator on 
occasion but did not think that it helped much.  Tr. at 5, 8-
9.  He had used a pillow between his legs when he slept.  Tr. 
at 6.  He said that when the back was hurting, he could 
hardly get out of the house to go to a physician.  


In this regard, he noted that he was hindered in doing those 
activities by his other lower limb problems and amputation 
anyway, and the back just made things impossible, and this 
was compounded by the fact that he lived some 140 miles from 
the hospital site.  Tr. at 6-7, 10.  He reported that he had 
been retired 3 1/2 years from his longtime job as an economic 
and medical services supervisor for the State of Arkansas 
Department of Human Services.  Tr. at 7.  

A statement was received from JWH, DC, dated in January 2000, 
in part to the effect that he had seen the veteran in his 
office in August 1999 with complaints of cervicothoracic pain 
and stiffness.  He also had low back pain.  In addition to 
cervical spine symptomatology, which was described, the low 
back showed tenderness on flexion/extension and rotation, 
bilaterally.  Moderate pressure palpation of L-5/S-1 
vertebral processes was also painful.

Another supplemental statement was received on a VA Form 21-
4138 from CLT, M.D., dated in March 2000.  He stated that the 
veteran had degenerative changes of his lower back; that he 
had back pain which frequently required pain medication; that 
he was unable to do any physical labor because of the pain; 
and that this back pain had caused the veteran to be totally 
and permanently disabled along with his other disabilities.

On VA orthopedic examination in March 2000, the veteran 
reported having increased pain in his lumbar area.  His day-
to-day pain was ranked at about 5 although this was difficult 
for him to establish.  At time, he reached a pain level of 10 
(out of 10) and then he described the back as having "gone 
out".  On those occasions, he would be unable to get out of 
bed and any movement would cause agonizing pain.  These 
attacks would require 10-14 days of convalescence and he had 
from 4-6 such episodes a year.  The pain was located in the 
lumbar area without much radiation.  He took Darvocet and 
Tylenol but was fearful of becoming addicted to them.  

On a daily basis he would shop for groceries, but because of 
his total disability picture, his ability to walk was sorely 
limited.  After 2-3 minutes standing up, he would be in pain 
and would be required to sit in a straight chair for 15-20 
minutes to relieve the discomfort.  In operating a vehicle 
for 150 miles, he would have to stop at least 3 times to get 
out and move about.

On examination he was wearing a somewhat lighter left 
prosthesis than when previously examined.  The lower back 
pain was occurring at the L5-S1 and L4-L5 areas in the 
midline.  He did not point out trace radiation.  On forward 
flexion he could contact the floor with fingertips, but on 
rising, had facial expression of pain and had to do so with a 
cogwheel type motion.  Side-bending showed 35-40 degrees at 
the end of which he had pain.  There was very little motion 
of the lumbar vertebral area on extension.  Approximately 10 
degrees of motion occurred above the lower lumbar level and 
this caused pain.  Measurements of other certain movements 
were limited due to his leg disabilities.

Multiple lumbar X-rays showed marked narrowing between L5-S1 
with kissing spines at the level of L-4 and L-5.  There was 
also noted early inner corporeal protrusion developing as 
well at L-2 in the inferior end plate.  Apophyseal 
subluxation was present between L-4 and L-5 and to a lesser 
degree between L-5 and S-1.

The orthopedic examiner specifically noted that the Board's 
remand had asked that certain specific areas be addressed.   
In response, the examiner noted that

"The patient has anatomical evidence of 
degenerative discopathy between L5 and S1 
to a point of almost obliteration of the 
interspace itself  Further, evidence 
shows apophyseal changes secondary to 
this and resulting in close apposition or 
kissing of the spinous processes...

The patient has functional limitations 
secondary to the patient's multiple areas 
of disability.  At the present time, the 
symptoms of his back are a strong 
disabling factor.

a.  Because of the pain produced by the 
lesion, this patient's discopathy at S-1 
would cause weakened movement, excessive 
fatigability, incoordination, pain on 
movement, because of the mechanical 
defect of the discopathy...

Presentation of these findings to a 
prospective employer would result in 
difficulty in the patient being employed.  
These findings are perfectly capable of 
producing the acute episodes that the 
patient describes and in this sense, can 
be quantified.

b.  Palpation located to point of pain 
experienced by the patient expressed pain 
during performance of active movements of 
the back.  These were the objective 
manifestations...

The rationale consists of knowledge that 
this type of lesion can present the 
pattern of complaints and the finding of 
this particular patient.

Reference is made to the 4.40 sub-part B 
disability ratings - functional loss.  
The involvement of the mechanical joints 
of the apophysis restrict the patient's 
normal working movements, strength, 
speed, coordination, and certainly 
endurance.  It is felt that the patient's 
pain is supported by adequate pathology.  

The visible behavior of the claimant is a 
disadvantage because he appears to be 
somewhat stoic.  No weakness was 
demonstrated."

The examiner further noted that with regard to painful 
motion, the extremes of ranges were painful as described 
above.  No muscle spasm was present at the time of the 
examination.  It was noted, however, that passive motions 
were not possible due to the overall disability picture.  
With regard to 38 C.F.R. § 4.45 implications, the examiner 
stated that

"due to the findings in the lumbar area, 
it is felt that a partial ankylosis or 
blocking of the facet movements would be 
present based on the anatomical lesions 
and the experience of the examiner gained 
from exploration of the low back lesions.  
These are also capable because of pain 
instigation of producing fatigability and 
the inability to execute skilled 
movements.

The lesions will produce pain on 
movement, therefore, disturbance of 
locomotion, and because of the gelling 
phenomenon in affected joints, there will 
be an interference with sitting 
capability."

The X-ray report is of record showing spurring and disc space 
narrowing with marginal sclerosis involving L-5/S-1. 

Analysis
Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).



Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applied, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id; see Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. February 22, 2001).

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the statement of the 
case and supplemental statement of the case issued during the 
pendency of this appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file.  

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA of 2000, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In any 
event, as indicated below, the Board has granted the benefit 
sought on appeal.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Initial Increased Evaluation

As the Board noted earlier, this case involves an appeal as 
to the initial rating.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  As will 
become apparent below, the Board has granted an increased 
evaluation for the low back disability without assignment of 
staged ratings.  

The RO has rated the veteran's low back disability as 10 
percent disabling under diagnostic codes 5010 and 5292 of the 
VA Schedule for Rating Disabilities.  Diagnostic code 5010 
contemplates recognition as service-connected degenerative 
changes traumatic in nature for which a 10 pr 20 percent 
evaluation may be assigned.  Diagnostic code 5292, on the 
other hand, is one of several alternative codes under which 
the veteran's current low back disability may be 
appropriately rated, and under all or any one of which a 
higher rating would be warranted.

The aggregate of current evidence, including that provided by 
both VA and private examiners is in substantial accord.  In 
this regard, the Board notes that both private and VA 
examiners have described the veteran as a stoic individual 
who has not let his significant service-connected 
disabilities "get him down".  Nonetheless, the Board is 
constrained from penalizing the veteran for being strong and 
forbearing.

In essence, there is clear sign of overall severe disability, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes and 
narrowing.  These conclusions are supported both by 
examination results and radiographic studies which have shown 
monumental degenerative changes at L5-S-1, to some degree at 
the L4-L5 level, and even now starting elsewhere.  

The recent official examination of the veteran is quite 
comprehensive and cogently responds to all of the detailed 
requirements of the Board's remand as to implications of 
limited movement, pain, etc.  

The above clinical assessment unequivocally more nearly 
approximates a degree of severe (described as lumbosacral 
strain if predicating the assignment of a 40 percent 
evaluation under Code 5295), as well a generally overall more 
severe than moderate impairment as reflected under Code 5292.   

Accordingly, the Board finds that the symptoms at present are 
entirely consistent with, and more nearly approximate, that 
required for the maximum 40 percent rating under Diagnostic 
Code 5292.  38 C.F.R. § 4.7.

And while the provisions of other codes might be 
alternatively applicable, the clinical findings do not 
reflect symptomatology in excess of what might be most 
equitably described as comparable to no more than a 40 
percent rating contemplating severe disablement, regardless 
of the specific code.  

Because the specific current signs of neurological impact due 
solely to the back are yet limited, the Board finds no 
justification for changing the Code under which the veteran's 
back disability is rated from 5292 to anything else, 
particularly one which would tend to place greater focus on 
such currently negligible impairment as opposed to those 
severe symptoms which are in fact now present.  At some point 
in the future, should the nature of the symptoms change, 
another code might be more suitable, and this can be taken up 
at that time based on that evidence.  

The Court has held that the diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  As the veteran is in receipt of 
the maximum schedular evaluation of 40 percent under 
diagnostic code 5292, consideration of an increased 
evaluation on the basis of functional loss due to pain, etc., 
is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Accordingly, consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not required in this case.

The 40 percent evaluation is the maximum evaluation 
assignable for severe limitation of motion of the lumbar 
spine under diagnostic code 5292.  The maximum schedular 
evaluation of 60 percent under diagnostic code 5293 is not 
warranted as this type of impairment has not yet been 
diagnosed as associated with the service-connected low back 
disability.

Unfavorable ankylosis of the lumbar spine which would warrant 
a 50 percent evaluation under diagnostic code 5289 has not 
been shown by the evidence of record.  Favorable complete 
bony fixation of the spine (ankylosis) which would warrant a 
60 percent evaluation under diagnostic code 5286 has not been 
shown on examination and associated with the service-
connected low back disability.  Vertebral fracture of the 
lumbar spine which would warrant a 60 percent evaluation 
under diagnostic code 5285 has not been shown on examination 
and associated with the service-connected low back 
disability.  There has been no demonstration of demonstrable 
deformity of a vertebral body upon which to predicate 
assignment of an additional 10 percent evaluation under 
diagnostic code 5285.

In considering the potential application of the various 
provisions of 38 C.F.R. Part 3 and 4 (2000), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered whether the assignment of separate evaluations 
under the above-cited diagnostic codes is warranted.

First, the Board notes that pyramiding, that is, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected disability.  
38 C.F.R. § 4.14.  It is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).



In this regard, the Board notes that the clinical findings 
supporting the 40 percent evaluation under diagnostic code 
5292 are similar to those contemplated under the related 
codes 5295 and 5293.  Accordingly, there exists no basis for 
assignment of separate evaluations under these codes for the 
veteran's service-connected chronic low back disorder, 
specifically described as with application of all pertinent 
governing criteria.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation, but did not grant an increased 
evaluation on this basis..

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where the circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


The veteran has been quite forthright in his assertions, 
including at the personal hearing.  In fact, he has not 
argued that he has lost time from work due to his back alone, 
as opposed to his multiple service-connected disabilities 
including amputation, or that he has required frequent 
hospitalizations for his back.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The schedular criteria adequately compensate the veteran for 
the current nature and extent of severity of his service-
connected low back disability for which an increased 
evaluation of 40 percent has been granted.  


ORDER

Entitlement to an initial evaluation of 40 percent for 
degenerative discopathy at L5-S1, is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

